In a proceeding pursuant to CPLR article 78 to review a determination of the respondent denying petitioner parole, the appeal is from a judgment of the Supreme Court, Dutchess County (King, J.), entered February 16, 1984, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
The parole board adhered to statutory requirements when it considered petitioner’s over-all record, including the severity of his crime in denying him parole (see, 9 NYCRR 8002.3 [a], 8001.3). Its decision was both proper and rational, and as such, should not be disturbed (Matter of Russo v New York State Bd. of Parole, 50 NY2d 69). Mollen, P. J., Rubin, Lawrence and Kunzeman, JJ., concur.